UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                                AMENDED
                                                         PRETRIAL ORDER
              v.
                                                         1:17-CR-00129 EAW
RICHARD LUCAS,

                     Defendant.


       This order will control the conduct of the trial in the above-captioned case.

I.     SCHEDULE

       A jury trial is scheduled to commence on Friday, May 3, 2019, at 9:00 a.m., at the

United States Courthouse, 2 Niagara Square, Buffalo, New York. This is a day-certain

trial that will not be adjourned. Jury selection will continue until a jury has been selected.

Opening statements and the presentation of proof will commence on Monday, May 6, 2019,

at 9:30 a.m., and continue each subsequent day until completed, running from 9:30 a.m.

until approximately 5:00 p.m. each day. While counsel and the parties should plan on this

schedule, we will discuss the schedule more specifically at the pretrial conference and those

times may need to be adjusted. The Court anticipates that we will not be in session on May

9, 2019.

       Counsel must notify this Court immediately if a pretrial resolution of this matter has

been reached. The Court encourages the Government to set a deadline for disposition of




                                            -1-
the case by plea. This will allow for the orderly disposition of cases and avoid needless

effort and expense of counsel and the Court.

       A pretrial conference is scheduled for Wednesday, April 17, 2019, at 12:30 p.m., at

the United States Courthouse, 2 Niagara Square, Buffalo, New York. The attorneys who

will actually try the case, along with Defendant, must be present at the pretrial conference

(however, Mr. Singer will be permitted to participate by telephone). In addition, a final

pretrial conference is scheduled for Wednesday, May 1, 2019, at 10:30 a.m., at the United

States Courthouse, 2 Niagara Square, Buffalo, New York.

II.    PRETRIAL SUBMISSIONS

       Both parties previously filed pretrial materials in advance of the previously-

scheduled trial, and the parties do not need to refile any materials to the extent there are no

changes with respect to the previous submissions. However, if the parties intend to amend

or update any of their prior submissions, they must do so on or before April 5, 2019, with

any responses to be filed on or before April 15, 2019. As a reminder, the materials set forth

below are to be filed as part of the parties’ pretrial submissions.

       A.     Voir Dire Material

       All parties must submit, on a separate page, the name, firm name (if applicable), and

business address of the attorney or attorneys trying the case, and the names of any assistants

who will be in court at counsel’s table.

       Defendant must submit, on a separate page, his full name and address.




                                             -2-
       The Government must submit a list of its prospective witnesses.

       Defendant must submit a list of witnesses who he expects will testify.

       For proper identification to the jury, the parties’ witness lists should include the

following:

              (A)    The full name of the witness;

              (B)    The occupational association of the witness (e.g., FBI, Erie County

                     Sheriff’s Department, victim teller at bank);

              (C)    The address of the witness (city and state will be sufficient); and

              (D)    A brief statement of the general subject matter expected to be covered

                     by the witness (e.g., John Doe, chemist who analyzed drugs; Mary

                     Smith, victim teller at Marine Midland Bank).

       The Court will conduct voir dire by asking a standard list of questions of the panel.

The parties may submit a list of proposed questions they wish the Court to ask the panel.

Failure to do so constitutes a waiver of any requests by that party.

       The parties shall also discuss and work to reach a short and concise statement of the

case for this Court to use with the jury.

       B.     Jencks Act, 18 U.S.C. § 3500

       It is in all cases preferable and advisable that § 3500 material be exchanged

according to a schedule previously established, but no later than thirty days prior to trial.




                                            -3-
This practice avoids lengthy delays during trial and affords the defense a reasonable

opportunity to review this material.

       C.        Exhibit Lists and Exhibits

       The Government must file an exhibit list on forms supplied by the Clerk’s Office

that briefly describes each proposed exhibit. This list must include all exhibits that the

Government intends to use in its case-in-chief.

       Defendant must file an exhibit list containing those exhibits he expects to introduce

in his direct case.

       Exhibits that the attorneys anticipate will be used during cross-examination for

impeachment, to refresh a witness’ recollection, or otherwise, must also be included in the

exhibit lists.

       ALL exhibits shall be denominated by number. The Government’s exhibits shall

use numbers 1 through 399; Defendant shall use numbers 400 through 799. All exhibits

on the exhibit lists must be physically tagged and marked with the appropriate stickers

prior to the commencement of the trial. Counsel are directed to identify those exhibits as

to which admissibility will not be contested, and those that counsel will stipulate into

evidence. Counsel should be prepared to discuss stipulating exhibits into evidence at the

final pretrial conference.




                                              -4-
       At the final pretrial conference, each party must provide the Court and opposing

counsel with an exhibit book containing copies of the exhibits. This book should consist

of a three-ring binder with tabs for each exhibit.

       D.     Stipulations

       The parties should consider appropriate stipulations concerning undisputed facts or

testimony. It is especially troubling to force custodians of business records and chain-of-

custody witnesses to appear.

       Proposed stipulations do not have to be filed with the Court as part of the pretrial

submissions. This issue will be discussed at the pretrial conference on April 17, 2019.

       E.     Impeachment of Witnesses Under Fed. R. Evid. 608 and 609

       Both the Government and Defendant must file notice if they intend to impeach any

witness—including Defendant, should he choose to testify—by evidence of his or her

character or specific instances of conduct, under Fed. R. Evid. 608, or by evidence of a

prior conviction, under Fed. R. Evid. 609.

       The notice should include the specific nature of the proposed impeachment

evidence, including the dates of the prior acts or convictions, and citation to relevant case

law that may assist the Court in determining admissibility. Copies of any relevant exhibits

sought to be introduced should be attached to the notice.




                                             -5-
       F.     Evidence of Other Crimes, Wrongs or Acts Under Fed. R. Evid. 404(b)

       The Government must file notice if it intends to introduce evidence of other crimes,

wrongs, or acts under Fed. R. Evid. 404(b), whether in its case-in-chief or as rebuttal

evidence.

       The notice must set forth the specific nature of any such evidence, including the

dates of the prior crimes, wrongs or acts, the specific purpose(s) under Fed. R. Evid. 404(b)

for which the evidence is being introduced, and citation to any case law that would assist

the Court in determining admissibility. Copies of any relevant exhibits sought to be

introduced should be attached to the notice.

       G.     Tapes and Transcripts

       In accordance with the schedule set forth above, the Government must submit to the

Court and opposing counsel the final version of any transcripts of tapes of electronic

eavesdropping or monitoring that it intends to submit to the jury. Transcripts do not have

to be filed with pretrial submissions.

       Defendant must file any objection to the transcripts or move against them by

following the procedures set forth in paragraph I, infra.

       H.     Expert Testimony

       The parties must comply with all of the expert disclosure requirements listed at Fed.

R. Crim. P. 16(a)(1)(G) [Government]; 16(b)(1)(C) [Defendant]. Failure to comply may

result in preclusion of the testimony.



                                            -6-
        I.    Evidentiary Issues and Motions in Limine
        The Government previously filed a pretrial memorandum addressing potential trial

and evidentiary issues. (Dkt. 136). Defendant filed a memorandum in opposition. (Dkt.

142). In addition, Defendant filed a motion for a hearing (Dkt. 154), and objections to

certain proposed evidence by the Government (Dkt. 155), and the Government responded

to both filings (Dkt. 157; Dkt. 158). To the extent that any of these previously-briefed

issues remain unresolved, they will be addressed at the pretrial conference on April 17,

2019.

        Furthermore, by April 5, 2019, both the Government and Defendant must file any

additional motions in limine concerning any potential evidentiary issues or procedural

problems that may arise during the trial. The parties must advise the Court of any

significant evidentiary problems or anticipated proof problems that could arise. The

opposing party must file a response by April 15, 2019.

        All motions in limine must be accompanied by a memorandum of law, which

includes citation to relevant case law, to assist the Court in resolving the issues.

        Surprises and gamesmanship have no place in a trial and benefit neither side. It is

in your interest that the Court be aware of potential problems so that careful consideration

can be given to your respective positions. Some issues cannot be anticipated, but many

evidentiary issues can. Examples include: the potential of witnesses to assert the Fifth

Amendment; impeachment of witnesses or Defendant by character evidence, specific

instances of conduct, or by evidence of prior conviction; the admissibility of other crimes,

                                             -7-
wrongs, or acts to prove intent and motive, etc. under Fed. R. Evid. 404(b); authentication

of tapes and voice identification; obvious hearsay problems; prior inconsistent statements;

objections to expert testimony, etc.

       The Court may resolve motions in limine at the final pretrial conference, or schedule

argument on a separate date.

       J.     Jury Instructions

       The Government previously filed proposed jury instructions. (Dkt. 128; Dkt. 129).

       The Court gives standard jury instructions in every criminal case, and the parties are

not required to file proposed instructions concerning these matters.

       By April 5, 2019, the Government must file any additional proposed jury

instructions on the substantive offenses charged in the indictment. The Government may

file any other proposed jury instructions that it has reason to believe will be necessary (e.g.,

use of accomplice testimony; impeachment by prior bad acts or felony conviction).

       Each proposed jury instruction must be consecutively numbered and set forth on a

separate page. An index or Table of Contents for the instructions must be included. Legal

authority or the source for the instruction must be set forth at the end of each instruction.

If the instruction comes from a form book, the party must advise the Court as to whether

the instruction, as presented, has been modified from the instruction that appears in the

form book.




                                             -8-
       Defendant may file any objections to the Government’s proposed instructions

and/or Defendant’s own proposed jury instructions, in the form set forth above, by April

15, 2019.

       The Government may file objections to Defendant’s proposed jury instructions any

time before the pretrial conference.

       Any other proposed jury instructions from either party, based on events occurring

during trial, must be filed as soon as possible.

       K.     Courtesy Copies

       Each party shall provide to the Court a courtesy copy of all pretrial submissions

filed pursuant to this Order.

       An additional courtesy copy of the pretrial submissions required in paragraphs A

(Voir Dire Preparation) and C (Exhibit Lists) of this Order must be provided to the court

reporter on the day of the pretrial conference.

       Additionally, each party shall submit, by email, their exhibit list, voir dire material,

and proposed instructions in Word format. Those documents may be sent to the Court at

wolford@nywd.uscourts.gov.

III.   JURY SELECTION

       In most cases, the Court will pick a twelve-person jury plus two alternates. The

Court will use the “struck-jury” system.




                                             -9-
       At the pretrial conference, we will discuss the number of peremptory challenges

permitted by Fed. R. Crim. P. 24.

       Under the struck-jury system, the clerk will select a venire panel that equals the total

of the number of petit jurors (12), plus the combined number of peremptory challenges

allowed to both sides (normally 16), plus the number of alternates selected (2), plus the

peremptory challenges available for the alternates (2). In the normal case, a venire panel

of 32 jurors will be selected.

       The Court will then conduct voir dire of the entire panel. The Court will give an

opportunity to counsel, outside the presence of the jury, to make challenges for cause.

       Counsel for each side then exercises peremptory challenges, on an alternating basis,

until they have either exhausted or waived the allotted number of peremptory challenges.

The first twelve panel members remaining will constitute the jury and the next two will be

the alternates.

       The Government will strike first by writing the name and juror number of its

challenges on the strike sheet that will be provided. Typically, in the first four rounds,

Defendant shall exercise or waive two challenges and the Government will exercise or

waive one challenge. In rounds five and six, both the prosecution and defense will each

have one peremptory challenge to exercise. After the regular jury is selected, two alternates

will be selected from the remaining prospective jurors seated in the box, with the

prosecution and defense each having one challenge.



                                            - 10 -
       If a party does not exercise a challenge during a particular round, it loses only that

peremptory challenge and may make other peremptory challenges in later rounds.

IV.    TRIAL

       The Court will advise counsel of its daily schedule so that arrangements can be made

for witnesses, etc. Counsel are responsible for having witnesses available as needed.

       At the conclusion of each trial day, counsel will advise the Court and opposing

counsel of the witnesses expected to be called the following day.

       The parties are expected to cooperate in scheduling witnesses. The Court is willing

to take witnesses out-of-turn to accommodate experts and other non-party witnesses.

       Jury time is valuable time, and the Court will not tolerate the squandering of this

time with bench conferences and conferences in chambers concerning matters that could

be resolved before the jury is summoned, during breaks, or in the evening.

       If the Court recesses to 9:00 a.m., for example, it is expected that we will begin

proof at that time. If counsel expect problems or need to see the Court, they must make

arrangements to meet with the Court at a time before the jury is scheduled to arrive, or in

the evening after the jury has left. Nothing aggravates jurors more than waiting, without

explanation, for long periods of time while counsel resolve matters that could have been

resolved sooner.

       The Court may set time limits for opening statements and closing arguments, and

it is expected that counsel will adhere to those limits.



                                            - 11 -
         SO ORDERED.



                                   ______________________________________
                                   ELIZABETH A. WOLFORD
                                   United States District Judge


Dated:       April 1, 2019
             Rochester, New York




                                   - 12 -
